Citation Nr: 0022444	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether for the purpose of entitlement to nonservice-
connected disability pension benefits, the injuries the 
veteran sustained in June 1985 were due to his own willful 
misconduct.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 administrative decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas in which it was determined that 
injuries sustained by the veteran in June 1985 were 
considered to be the result of his own misconduct and that 
non-service connected pension benefits were therefore not 
payable.

This matter was previously before the Board in February 1997, 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been accomplished to the extent possible.


FINDING OF FACT

Evidence indicates that at approximately 2:10 am on June 29, 
1985, the veteran entered a building by force.  The veteran 
sustained severe multiple injuries, including massive facial 
fractures, headaches, a broken jaw and blindness in the right 
eye when the occupant of the building beat him with a 
baseball bat or similar instrument.   

CONCLUSION OF LAW

The injuries the veteran sustained on June 29, 1985 were due 
to his own willful misconduct.  38 U.S.C.A. § 105 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.1, 3.301 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is ultimately seeking entitlement to non service-
connected VA pension benefits.  In essence, he contends that 
he is unemployable due to head injuries he sustained on June 
29, 1985.  His claim has been denied by the RO on the basis 
that such injuries were sustained due to his own willful 
misconduct.

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case. The Board will conclude with 
an analysis of the issue.  

Pertinent Law and Regulations

Federal law pertaining to veterans' claims

The law authorizes the payment of a pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled by a disease or injury that is not the 
result of his willful misconduct.  38 U.S.C.A. § 1521 (West 
1991).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional reckless wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of the injury, disease, or death.  38 C.F.R. 
§ 3.1(n) (1999). 

The Texas Penal Code

A person is justified in using force or deadly force against 
another to protect a third person if (1) under the 
circumstances as the actor reasonably believes them to be the 
actor would be justified under Section 9.31 or 9.32 in using 
force or deadly force to protect himself against the unlawful 
force or unlawful deadly force he reasonable believes to be 
threatening the third person he seeks to protect; and (2) the 
actor reasonably believes that his intervention is 
immediately necessary to protect the third person.  Texas 
Penal Code § 9.33 (2000).

The Texas penal code provisions pertaining to burglary 
provide that (a) a person commits an offense if, without the 
effective consent of the owner, the person: (1) enters a 
habitation, or building (or any portion of a building) not 
then open to the public, with intent to commit a felony, 
theft, or an assault; or (2) remains concealed, with intent 
to commit a felony, theft, or an assault in a building or 
habitation; or (3) enters a building or habitation and 
commits or attempts to commit a felony, theft or assault.  An 
offense under this section is a (c)(2) felony second degree 
if committed in a habitation.  Texas Penal Code § 30.02 
(2000).   

Factual Background

The veteran's original claim for VA pension benefits was 
received in September 1985.  He indicated that his 
disabilities consisted of massive facial fractures, 
headaches, a broken jaw and blindness in the right eye and 
that these were sustained in June 1985.  

A police report dated on June 29, 1985 is of record.  The 
report identified an incident reported as the burglary of a 
habitation which occurred on June 29, 1985 at approximately 
2:10 or am.  The synopsis indicated that the officers filing 
the report were alerted of a reported burglary in process.  
The report stated that the suspects entered the residence by 
force.  The report indicated that when the officers arrived, 
the two suspects were found laying inside the house and 
appeared to be injured, and that apparently the suspects had 
forcibly entered the house before being injured.  It was 
noted that the subjects were taken by ambulance to a private 
hospital.  Although not identified by name in the report, the 
veteran was apparently one of the suspects.  

Private medical records from the Hendrick Medical Center 
reflected that the veteran was hospitalized from June 1985 to 
July 1985, during which time he was treated for massive open 
and closed head and facial injuries, as well as for 
additional injuries.  Final diagnoses of: massive opened and 
closed head and facial injuries, cerebrospinal fluid otorrhea 
and rhinorrhea; blunt right eye trauma and multiple 
comminuted frontal, mid face, and mandibular facial 
fractures, were made.  
A private medical evaluation dated in August 1985 showed that 
the veteran had symptoms and complaints of decreased right 
eye vision, dacrocystsis of the right eye, frontal and facial 
deformity and headaches and nasal obstruction.  Diagnoses of 
facial deformity, nasal obstruction and dacrocystsis of the 
right eye were made. 

In October 1985, the veteran filed a VA Form 21-4176, Report 
of Accidental Injury.  He indicated that his injuries 
occurred on June 28, 1985 at 2:20 am.  He indicated that 
alcoholic intoxicants, narcotics, drugs or misconduct of any 
kind were not involved in the incident.  The veteran 
explained that he took a friend over to a house and that they 
were both assaulted. 

A private medical report dated in October 1985 showed that 
the veteran reported that on June 29, 1985, he and a friend 
were both drunk and they went to a house at the friend's 
request where they were hit "with a big stick" by three 
men, resulting in a severe head injury.    

In correspondence to the RO dated in November 1985, the 
captain of the criminal investigation division of the Abilene 
Police Department indicated that the veteran was allegedly in 
the process of committing burglary of a residence when he 
sustained his injuries, and that the veteran was the accused 
in the case, not the victim.  It was noted that the matter 
was not closed, and that formal action had not been taken as 
of that time.

It appears that the RO did not make then a decision on the 
veteran's claim for a non service-connected pension, 
including the matter of his alleged misconduct, pending 
receipt of further information concerning the incident.  
Evidently, this case lay dormant until the veteran filed 
another claim in September 1994.

In the December 1994 administrative decision which forms the 
basis for this appeal, the RO determined that the injuries 
sustained by the veteran on June 28, 1985 were the result of 
his own misconduct and that therefore pension benefits were 
not payable.  The RO reasoned that burglary was a known 
prohibited action and that it was reasonable to assume that 
the veteran's actions were deliberate and intentional and a 
result of his own willful misconduct.  Essentially, the RO 
concluded that it was the alleged burglary which constituted 
misconduct.

Subsequently, a report of the veteran's admission to the 
emergency room on June 29, 1985 was received.  The history 
indicated that the veteran was seen in the emergency room 
after sustaining multiple blows to the head.  It was noted 
that according to second hand sources, the veteran and his 
friend had robbed a man and the man had reported them to the 
police.  The veteran and his friend then reportedly called 
the man and threatened to come over and beat him up.  The man 
then apparently called the police.  Apparently, when the 
veteran and his friend arrived before the police they were 
beaten by the man.  The report indicated that the veteran's 
condition was considered critical and that he might or might 
not survive.

The veteran presented testimony at a hearing held at the RO 
in January 1996.  He testified that on June 28, 1985, he and 
his friend had been drinking all day long and then he went to 
sleep.  He stated that his friend woke him up and 2 am, 
asking him for a ride to his girlfriend's house.  The veteran 
testified that he gave his friend a ride there and that his 
friend went to the door and a man answered, following which 
there was a fight in the yard.  The veteran testified that he 
got out of his truck to help his friend and they were both 
beaten by the man with a bat or tree limb.  He testified that 
he was never in the house and that neither he or his friend 
used force to enter the house.  He stated that charges were 
never filed nor was there ever a trial.  He stated that 
burglary was not on his mind when he was driving his friend 
to the girlfriend's house.  He indicated that the closest he 
got to the property was five feet from the road.  He stated 
that the police did not interview him and he had not been 
aware that there was a police report of the incident until 
advised of such by VA.  The veteran indicated that his friend 
was alive but that the man who beat him was dead.  

In January 1996, a sworn statement was provided by the 
veteran's friend who was also involved in June 1985 incident.  
He stated that on June 29, 1985 at about 1:30 am, he went 
over to the veteran's house and woke him up, requesting a 
ride to his girlfriend's house.  The veteran gave him a ride 
and stayed in the car while the author of the statement he 
went to the door.  A man answered the door and words were 
exchanged which resulted in a fight in the front yard.  He 
stated that the veteran got out to help him and that the man 
who answered the door picked up a big tree limb and started 
swinging it, injuring both he and the veteran.

Also submitted were the provisions of Texas Penal Code PC 
§ 9.33, pertaining to the defense of third persons.  

In February 1997 the issue came before the Board, at which 
time it was remanded for additional evidentiary development 
to include requesting any additional records or evidence, 
including police or court records, pertaining to the incident 
at issue.
In March 1997, the RO contacted the Abilene Police Department 
and requested that any information pertaining to the June 29, 
1985 incident be forwarded.  In March 1997 a reply was 
received indicating that the records which were the subject 
of the request no longer existed.  Evidently, the records had 
been disposed of because they were more than 10 years old.  

During an April 1997 VA psychiatric examination, the veteran 
reported that he was "drinking heavy until June 29, 1985, 
when he was hit on the face with a baseball bat causing 
multiple injuries to his orbital and facial bones." 

In August 1997, the RO again contacted the Abilene Police 
Department and requested that any information pertaining to 
the June 29, 1985 incident be forwarded.  In August 1997, a 
reply was received indicating that the files did not contain 
any record of an incident involving the veteran on June 29, 
1985 or thereabout.  It was noted that there was apparently a 
file on the veteran, but that there was no record of an event 
in June 1985.

In a Supplemental Statement of the Case issued in December 
1999, the RO determined that the injuries sustained by the 
veteran on June 1985 were due to his own misconduct based on 
his criminal activity.  

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board wishes to 
make it clear that a claimant's statements must be presumed 
to be true for the limited purpose of
Determining whether a claim is well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Once a claim has been determined to be well grounded, VA has 
a duty to assist the veteran in the development of his claim.  
See 38 U.S.C.A. § 7105(a) (West 1991).  In this case, the 
Board is satisfied that all relevant facts have been properly 
developed to the extent possible. The Board remanded this 
case so that additional records pertaining to the June 1985 
incident could be obtained.  Unfortunately, for reasons 
discussed above no additional records are currently 
available.  The veteran has been given an opportunity to 
testify at a personal hearing at the RO.  The Board is not 
aware of any additional existing pertinent evidence.  
Accordingly, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).      

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (1999).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Discussion

The veteran contends, in essence, that the injuries he 
sustained on June 29, 1985 did not result from his willful 
misconduct.  The veteran maintains that on the night of the 
incident at issue he was not in the process of committing a 
burglary but rather that he was injured coming to the aid of 
a friend, which he had every right to do under the Texas 
Penal Code.  In essence, he portrays himself as a victim of 
an assault.  

The circumstances under which the veteran sustained the 
injuries on June 29, 1985 are critical to a determination of 
whether those injuries were due to the veteran's misconduct.  
Essentially, two different versions of the events of June 29, 
1985 have been presented.  Some of the evidence, in the form 
of contemporaneous statements from the police and information 
gleaned from hospital records made at the time of his 
emergency room admission, indicates that the veteran 
sustained his injuries during the break-in of a private 
dwelling, possibly while in the process of committing an 
assault.  Other evidence, notably much more recent statements 
of the veteran and his friend, indicates that the veteran was 
coming to the aid of the friend who was being beaten.  
Accordingly, the Board must first establish, based on an 
evaluation of the facts presented, which version of the facts 
the evidence supports. 

The Board wishes to one again stress that while assertions 
are presumed to be credible for the limited purpose of 
ascertaining whether the claim is well grounded, the 
presumption of credibility does not extend beyond this 
predicate determination. See Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993).  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

In support of the veteran's claim that misconduct was not a 
factor as to the injuries sustained on June 29, 1985 was his 
hearing testimony provided in January 1996.  The testimony 
reflects that the veteran claims that he had no intent of 
committing a burglary that evening.  In fact, the veteran 
testified that he was never in the house and that neither he 
or his friend used force to enter the house [hearing 
transcript, page 3].  In effect, the veteran's testimony 
reflects that he neither committed or attempted to commit a 
burglary as neither of the essential elements of burglary 
under the Texas Penal Code, (1) entering a habitation and (2) 
with intent to commit a felony, theft or assault, were met.  
The sworn statement proffered by the veteran's friend in 
January 1996 related more or less the same story of the 
events as the veteran's testimony.

In evaluating this evidence, the Board notes that the 
veteran's statements have been inconsistent in at least one 
respect, the role alcohol may have played in the June 1985 
incident.  In a Report of Accidental Injury (VA Form 21-4176) 
dated October 4, 1985 and submitted to the RO in connection 
with his claim for monetary benefits, the veteran denied that 
alcoholic intoxicants were involved in the incident.  
However, in a medical treatment report, H.S.C., M.D. stated 
that the veteran informed him on October 22, 1985 that "he 
and a friend were both drunk" when they went to the house.  
During his personal hearing, he stated that "we'd been 
drinking all day long" [hearing transcript, page 2].   

The record also includes another version of the events which 
occurred on June 29, 1985, found in police and hospital 
reports, which was vastly different from that related by the 
veteran in his 1996 hearing testimony and by the veteran's 
friend in the 1996 statement.  

The police report dated June 29, 1985, the day of the 
incident, identified that the veteran was involved in an 
incident described as the burglary of a habitation which 
occurred on June 29, 1985 at approximately 2:10 am.  The 
report stated that the suspects entered the residence by 
force.  The report indicated that when the officers arrived, 
the two suspects were found laying inside the house and 
appeared to be injured, and that apparently the suspects had 
forcibly entered the house before being injured [emphasis 
added by the Board].  

Supporting this version of the facts was correspondence to RO 
dated in November 1985 from the captain of the criminal 
investigation division of the Abilene Police Department.  
This statement indicated that the veteran was allegedly in 
the process of committing burglary of a residence when he 
sustained his injuries, and that the veteran was the accused 
in the case, not the victim.  

Also supporting the police version was a history given at the 
time of the veteran's admission to the emergency room on June 
29, 1985.  The hospital report indicates that, according to 
second hand sources, the veteran and his friend had robbed a 
man and the man had reported them to the police.  The veteran 
and his friend called the man and threatened to come over and 
beat him up.  The man then apparently called the police.  
Apparently, the veteran and his friend arrived before the 
police did, an altercation ensued and they were beaten with 
an object like a baseball bat.  

In evaluating the evidence, the Board has determined that the 
weight of the evidence does not support the fact pattern 
presented by the veteran and his friend as to the events 
which occurred on June 29, 1985.  In support of this finding 
the Board has identified the June 1985 police report and the 
June 1985 emergency room report as the most credible evidence 
as to this question.  These statements were made by 
disinterested parties and were made at the time of the 
incident.  The exculpatory statements of the veteran and his 
friend, on the other hand, were made years after the incident 
in connection with the veteran's claim for monetary benefits 
from the government.

The police report was dated on June 29, 1985, the date of the 
incident.  The Board finds it significant that when the 
police arrived the veteran and his friend were inside the 
house.  The facts as stated in the June 1985 police report 
also indicated that there was evidence of forced entry.  This 
is totally contrary to the 1996 testimony of the veteran and 
the statement of his friend, both of which indicated that the 
veteran did not try to enter the house.  The Board finds that 
the police report which provided a contemporaneous account of 
such events in much more reliable than a history of the 
events of June 29, 1985 provided by the veteran and his 
friend more than 10 years later.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

The June 29, 1985 emergency room report is considered to be a 
reasonably reliable account of events, notwithstanding the 
fact that the informant was not named.  That document 
recounts a history of the events given just shortly after 
they occurred.  The account of the events which led to the 
veteran's injuries contained in the report is essentially 
consistent with the account of events recorded in the June 
29, 1985 police report.  In particular, this version accounts 
for the presence of the police so soon after the incident.  
The scenario runs as follows: the veteran and his friend 
threatened to beat up the third person, who called the 
police.  Before the police arrived, the veteran and his 
friend showed up and forcibly entered the residence, 
presumably to beat him up as promised.  The third person 
defended himself, thrashing the veteran in the process.  When 
the police arrived, they found the veteran inside the house, 
badly beaten.  The veteran was taken by ambulance to the 
hospital, where the admitting physician was told the story 
and repeated it in the medical report.   

The Board also finds it instructive that while criminal 
charges were considered against the veteran and his friend, 
the record does not indicate that the third person was viewed 
as the assailant by the police.    
 
In evaluating the veteran's statements, in addition to 
factors such as the passage of time and his own of self-
interest, the Board notes that veteran and his friend have 
not been particularly forthcoming concerning the reason for 
their nocturnal visit or which the third person made a 
seemingly unprovoked attack on them.  The timing of the 
visit, after 2 am, is not indicative of a social call.  On 
the other hand, the reason given for the visit in the 
emergency room report, to beat up the third person, is 
perfectly consistent with the violence which was triggered by 
their appearance.   

In addition, the Board has noticed that the veteran's 
statements have been inconsistent.  In the space of two weeks 
in October 1985 the veteran indicated to VA that alcohol was 
not involved while he reported to a physician that he was 
drunk.  He also stated at times that he was beaten by one man 
and by three.  The Board has taken this into consideration in 
determining the veteran's credibility.   

In short, the Board finds that the preponderance of the 
evidence supports the police version of the incident and that 
reported in the hospital report, namely that the veteran was 
involved in a forcible entry of a residence; he was an 
assailant; and that he sustained injuries when the intended 
victim took steps to protect himself. 

The Board now turns to the matter of whether the injuries 
sustained on June 29, 1985 were the result of the veteran's 
willful misconduct.  "Willful misconduct" is defined as an 
act involving conscious wrongdoing or a known prohibited 
action.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); 38 
C.F.R. 3.1(n), 3.301.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.

The Board observes that under Texas law, "burglary" 
includes breaking into a building in order to commit an 
assault.  See Texas Penal Code § 30.02. 

In this case the police report reflects that on June 29, 
1985, when the veteran was found by police, he had broken 
into a private dwelling by forcible entry and was still 
inside the dwelling when the police arrived.  The 
circumstances surrounding this incident, as discussed above, 
suggest that there was some dispute involved and that the 
third party was in such a state of fear that he called the 
police before the veteran and his friend arrived.  Clearly, 
breaking into a private dwelling by forcible entry for the 
purpose of assault is a prohibited action which involves 
conscious wrongdoing or a known prohibited action.  The Board 
finds that the veteran and his friend forcibly broke into a 
dwelling, as evidenced by the police report which twice 
referred to forcible entry of the building and also 
specifically referred to the veteran being found inside the 
building.  Such evidence is sufficient to establish that the 
veteran committed an act involving conscious wrongdoing or a 
known prohibited action.

Furthermore, knowledge of or wanton and reckless disregard of 
the probable consequences of the wrongdoing is also 
established in this case.  The evidence in this case 
establishes that the veteran forcibly broke into a dwelling 
at about 2am on June 29, 1985, and suggests that this was 
done with an intent to commit an assault.  The Board notes 
that although the veteran has at times indicated that he had 
been drinking prior to this incident, alcohol was not 
identified as a factor in the police report of the events 
which occurred that evening and the veteran's testimony does 
not indicate that alcohol was a factor.  In making a 
conscious decision to break into a dwelling, even if the 
veteran did not actually have knowledge of the consequences 
which might flow from the break-in, in so doing he at least 
had wanton and reckless disregard of the probable 
consequences of his actions.  

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred."  Forshey v. West, 12 Vet. App. 71, 72 
(1998). Thus, in order for the veteran's injuries to be 
considered as caused by willful misconduct, the preponderance 
of the evidence must show that said injuries were 
"proximately and immediately" the result of the conscious 
wrongdoing or the known prohibited action.  Id.  

After careful review of the record, the Board concludes that 
the preponderance of the evidence shows such a relationship.  
In this case, the injuries sustained by the veteran were 
clearly related to his break-in of a private dwelling, but 
for which such injuries would not have occurred.  The 
evidence indicates that there was a history of trouble among 
the parties, as indicated by the hospital admission report.  
It further appears that the veteran and his friend went to 
the building to "beat up" the third person, evidently 
because he had reported them to the police.  Moreover, there 
is evidence that the third person was hardly a pacifist. The 
veteran stated as follows during the hearing:  "The only 
thing I heard was this Eddie [E.] was some guy - some kind of 
speed freak.  The called him Fast Eddie or something, you 
know.  That's all I know."  [hearing transcript, page 11]  
In short, the evidence indicates that the veteran and his 
friend went looking for trouble and found it.

The Board further does not believe that the fact that the 
veteran was eventually not prosecuted for burglary is 
dispositive.  The standard of proof in a criminal action is 
far different that it is in this matter.  See, in particular, 
the enlightening discussion of the Court on this precise 
subject in Gilbert v. Derwinski, 1 Vet. App. 49, 53-4 (1990).  

In summary, it is the Board's determination, based on review 
of all of the evidence, that the injuries sustained by the 
veteran on June 29, 1985 were due to his own willful 
misconduct.  Therefore, the appeal is denied.


ORDER

The injuries the veteran sustained on June 29, 1985 resulted 
from his own willful misconduct.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


